Case: 1:19-cv-00430-MRB-SKB Doc #: 20 Filed: 08/20/21 Page: 1 of 1 PAGEID #: 62




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Spencer Ruch,

       Plaintiff,

               v.                                         Case No. 1:19cv430

Duke Energy Ohio, Inc.,                                   Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on August 2, 2021 (Doc. 19).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge’s R&R (Doc. 19) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 19) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge, the

Complaint (Doc.1) is DISMISSED with PREJUDICE for failure to prosecute his case.

       IT IS SO ORDERED.


                                                   s/Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court




                                              1
